  8:12-cr-00331-JMG-CRZ Doc # 99 Filed: 10/26/20 Page 1 of 2 - Page ID # 378




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:12-CR-331

vs.                                                           ORDER

JAMES VILLA,

                   Defendant.


      This matter is before the Court on the defendant's motion to appoint
counsel (filing 98). The defendant's motion will be denied.
      The defendant's motion asks for counsel to be appointed to pursue relief
under 18 U.S.C. § 3582(c)(1)(A), which permits a defendant (after exhausting
administrative remedies) to move for reduction of a term of imprisonment
based upon "extraordinary and compelling reasons." But the defendant does
not explain any basis for a sentence reduction, nor does it indicate that the
defendant has pursued his administrative remedies by presenting a request
for compassionate release to the warden of his institution. See id.
      There is no constitutional right to appointed counsel in sentence
modification proceedings. United States v. Harris, 568 F.3d 666, 669 (8th Cir.
2009). Nor does the defendant have a right to appointed counsel under the
Criminal Justice Act, 18 U.S.C. § 3006A. Harris, 568 F.3d at 669. Whether to
appoint counsel is, therefore, committed to the discretion of the Court. See id.
The Court declines to appoint counsel in this case, at this point, because the
defendant has not identified any basis for a sentence reduction. But that denial
will be without prejudice to reasserting a request for counsel supported by
allegations that establish some colorable claim for relief.
8:12-cr-00331-JMG-CRZ Doc # 99 Filed: 10/26/20 Page 2 of 2 - Page ID # 379




   IT IS ORDERED that the defendant's motion to appoint counsel
   (filing 98) is denied without prejudice.


   Dated this 26th day of October, 2020.



                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -2-
